J-S34040-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER LECLAIR                        :
                                               :
                       Appellant               :   No. 137 WDA 2022

            Appeal from the PCRA Order Entered December 10, 2021
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0002693-2017


BEFORE: DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                        FILED: OCTOBER 18, 2022

        Christopher LeClair (LeClair) appeals from the December 10, 2021 order

of the Court of Common Pleas of Erie County (PCRA court) dismissing his

timely first petition filed pursuant to the Post-Conviction Relief Act (PCRA).1

We reverse the order and remand for further proceedings.

        Briefly, LeClair was convicted of murder and related offenses2 after he

took his wife out on his boat, shot her in the head and disposed of her body


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541 et seq.

2LeClair was convicted of first-degree murder, abuse of a corpse, tampering
with evidence, possessing an instrument of crime, carrying a firearm without
a license and false reports to law enforcement authorities. 18 Pa.C.S.
§§ 2501(a), 5510, 4910(1), 907(a), 6106(a)(1) & 4906(b)(1).
J-S34040-22


in Lake Erie. See Commonwealth v. LeClair, 236 A.3d 71, 74, 76-77 (Pa.

Super. 2020), allocator denied, 244 A.3d 1222 (Pa. 2021) (table). The next

day, he falsely reported to the United States Coast Guard that she had fallen

overboard, triggering an unsuccessful rescue effort.     Her body was found

approximately 25 days later by civilians off the coast of New York. At trial,

LeClair contended that his wife had shot herself in the head and that he

disposed of her body in a panic.     This Court affirmed his convictions but

vacated the restitution portion of the judgment of sentence and remanded for

resentencing. Id. at 86.

      LeClair proceeded to resentencing on the restitution portion of his

sentence on April 15, 2021. He timely filed the instant petition the following

month raising claims of ineffective assistance of counsel. He challenged trial

counsel’s litigation of a pre-trial motion to dismiss on jurisdictional grounds

and his cross-examination of several of the Commonwealth’s witnesses at

trial. He contended that counsel failed to question these witnesses regarding

any bias they may have against him and set forth facts in support of their

alleged motivations to fabricate their testimony. He identified five witnesses

that he believed counsel should have called in his defense, arguing that they

had information regarding his wife’s health conditions and mental state that

would have been probative of his claim that she committed suicide. Finally,

he contended that trial counsel should have presented character witnesses

and introduced evidence of his attempts to locate his wife’s body.


                                     -2-
J-S34040-22


       The PCRA court appointed counsel who ultimately submitted a

Turner/Finley no-merit letter3 (No-Merit Letter) and a petition to withdraw

as counsel. In the petition to withdraw, she requested an extension of time

for LeClair to file an amended or supplemental petition. She averred that she

had reviewed the court docket and file, the pro se petition, correspondence

from LeClair and the transcripts. The No-Merit Letter set forth the procedural

history of the case and concluded that the petition was timely filed.

       In addressing the merits of the claims, counsel opined “in reviewing the

narrative portion of the pleading, the general theme of Petitioner’s claim goes

to the weight, sufficiency and veracity of the testimony as presented by the

Commonwealth’s witnesses,” which she concluded were “without merit and

also not appropriate for consideration in a PCRA petition.” No-Merit Letter,

6/30/2021, at 2 (unpaginated). She then acknowledged that LeClair raised

13 “[g]eneral [i]ssues” before summarily stating “[t]he undersigned finds

those ‘General Issues’ raised by the Petitioner to be without merit and not

appropriate for consideration in a PCRA petition.” Id. at 3. Regarding the

claim that trial counsel was ineffective for failing to call certain enumerated

witnesses, counsel dismissed these claims by citing generally to the Rules of

Professional Conduct and opining that trial counsel is entitled to exercise



____________________________________________


3Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                           -3-
J-S34040-22


discretion in setting trial strategy. Id. She then concluded that the petition

lacked merit and that she had not uncovered any additional issues of arguable

merit in her review.

       The next day, the PCRA court granted counsel’s petition to withdraw and

granted LeClair an additional 30 days to amend or supplement the petition pro

se or with retained counsel. LeClair filed a new petition that was substantially

identical to his initial petition but included a request for new counsel, arguing

that prior PCRA counsel had not competently investigated his claims.4

       The PCRA court issued a notice of its intention to dismiss the petition

without a hearing pursuant to Pa.R.Crim.P. 907. LeClair sent letters to the

PCRA court requesting new counsel to aid in filing objections to the notice and

the PCRA court re-appointed prior PCRA counsel in response. Counsel did not

file objections and the PCRA court dismissed the petition.             Following

reinstatement of his appellate rights, LeClair timely appealed. The PCRA court

appointed new counsel who filed a concise statement of matters complained

of on appeal pursuant to Pa. R.A.P. 1925(b) arguing that initial PCRA counsel

was ineffective.5

____________________________________________


4LeClair additionally sent letters to the Clerk of Courts, PCRA court and prior
PCRA counsel throughout the PCRA proceedings seeking advice on how to
proceed or appointment of new counsel.

5Pursuant to Commonwealth v. Bradley, 261 A.3d 381, 401 (Pa. 2021), a
PCRA petitioner may raise ineffectiveness of PCRA counsel “at the first
opportunity to do so, even when on appeal.”



                                           -4-
J-S34040-22


       LeClair now raises two issues on appeal which are substantially related:

whether prior PCRA counsel was ineffective because the No-Merit Letter did

not conform to the requirements of Turner/Finley and whether the PCRA

court erred by accepting the letter and dismissing the petition.6 We agree

that the No-Merit Letter was deficient.

       It is well-established that a petitioner has a rule-based right to counsel

in litigating a first PCRA petition which must be honored even when the claims

appear on their face to lack merit. Pa.R.Crim.P. 904(C); Commonwealth v.

Cherry, 155 A.3d 1080, 1082 (Pa. Super. 2017). Appointed counsel has a

duty to either amend the pro se petition and litigate the claims on the merits

or seek to withdraw by complying with the mandates of Turner/Finley. Id.

at 1083. “If appointed counsel fails to take either of these steps, our courts

have not hesitated to find that the petition was effectively uncounseled.” Id.

       We have previously set forth counsel’s obligations in filing a no-merit

letter under Turner/Finley:

       The no-merit letter must set forth: 1) the nature and extent of
       counsel’s review of the case; 2) each issue that the petitioner
       wishes to raise on appeal; and 3) counsel’s explanation of why
       each of those issues is meritless. Where PCRA counsel’s no-merit
       letter does not discuss all of the issues that the convicted
       defendant has raised in a first PCRA petition and explain why they
       lack merit, it does not satisfy these mandatory requirements and
       dismissal of the PCRA petition without requiring counsel to file an
____________________________________________



6 “The standard of review of an order dismissing a PCRA petition is whether
that determination is supported by the evidence of record and is free of legal
error.” Commonwealth v. Weimer, 167 A.3d 78, 81 (Pa. Super. 2017).

                                           -5-
J-S34040-22


      amended PCRA petition or a further, adequate no-merit letter is a
      deprivation of the right to counsel on the PCRA petition.

Commonwealth v. Kelsey, 206 A.3d 1135, 1139 (Pa. Super. 2019)

(citations omitted). Additionally, we held that the PCRA court’s independent

review of the petitioner’s claims cannot remedy the deprivation of the right to

counsel that flows from an inadequate no-merit letter. Id. at 1140.

      Here, the No-Merit Letter stated that LeClair had raised numerous

“General Issues” and, without describing those issues, summarily concluded

that they lacked merit and were not cognizable under the PCRA. No-Merit

Letter, 6/30/2021, at 3 (unpaginated). This alone renders the No-Merit Letter

inadequate, as counsel was required to analyze each issue raised in the pro

se petition. Kelsey, supra, at 1139. Counsel apparently believed the petition

advanced challenges to the weight and sufficiency of the evidence and did not

acknowledge that the claims were, in fact, based on ineffective assistance of

trial counsel. She did not cite to the record or any law in her brief analysis of

the merits of LeClair’s claims and did not set forth the standard for establishing

ineffective assistance of counsel. Finally, in concluding that trial counsel was

not ineffective for failing to present several witnesses, she attributed the

decision to trial counsel’s professional discretion but does not state that she

ever spoke to trial counsel to ascertain whether he knew of the witnesses or

had a reasonable basis for this strategy. Based on these defects, prior PCRA

counsel’s No-Merit Letter falls short of the mandates of Turner/Finley.




                                      -6-
J-S34040-22


      The PCRA court thoroughly addressed the merits of the claims LeClair

raised in his pro se petition in its notice of intent to dismiss and later opinion

pursuant to Pa. R.A.P. 1925(a). However, a PCRA court’s independent review

of the record is no substitute for the right to counsel in litigating a first PCRA

petition. Kelsey, supra. A PCRA court cannot act as counsel to a petitioner,

and competent counsel advancing the petitioner’s interests may reframe or

identify new issues that were not articulated in legally adequate terms by a

pro se litigant.

      Accordingly, we conclude that LeClair was deprived of his right to

counsel in litigating his first PCRA petition and vacate the order dismissing the

petition.   We remand for current PCRA counsel to either file an amended

petition or an adequate no-merit letter.

      Order vacated. Case remanded for further proceedings consistent with

this memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/2022




                                      -7-